Citation Nr: 0630646	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-07 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a March 30, 1992, regional office decision that 
assigned an effective date in May 1991 for special monthly 
compensation, to include a separate allowance based on the 
need for regular aid and attendance, contained clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1966.  He also had one year and four months of prior 
active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and October 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in New Orleans, Louisiana.  In April 2003, the Board 
entered a decision that determined there was no clear and 
unmistakable error in (1) an October 27, 1966, VA regional 
office decision that denied an award of a higher rate of 
special monthly compensation, and (2) a March 30, 1992, 
regional office decision that assigned an effective date in 
May 1991 for special monthly compensation to include a 
separate allowance based on the need for regular aid and 
attendance.  

The veteran subsequently appealed that Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a memorandum decision in January 2005, the Court vacated 
and remanded that part of the Board's April 2003 decision 
that found no clear and unmistakable error in the March 30, 
1992, regional office decision, on the basis that the Board 
failed to address certain relevant VA medical reports.  The 
part of the Board's April 2003 decision that determined that 
there was no clear and unmistakable error in the October 27, 
1966, regional office decision was affirmed by the Court and 
thus remains undisturbed.


FINDING OF FACT

The March 30, 1992, regional office decision that awarded an 
effective date in May 1991 for special monthly compensation 
to include a separate allowance based on the need for regular 
aid and attendance, was supported by the evidence then of 
record, and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied.


CONCLUSION OF LAW

The March 30, 1992, regional office decision that awarded an 
effective date in May 1991 for special monthly compensation 
to include a separate allowance based on the need for regular 
aid and attendance, did not contain clear and unmistakable 
error.  38 U.S.C. § 314; 38 U.S.A. §§ 5109A, 7105 (West. 
2002); 38 C.F.R.           §§ 3.105(a), 3.350 (1966-2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations do not apply to the 
veteran's allegations of clear and unmistakable error in a 
prior final decision by VA.  The Court has held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  The Court found that an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process."  Id. at 178.

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final decision.




Factual Background

A review of the service medical records shows that the 
veteran sustained a gunshot wound to the head.  An August 
1966 medical board examination report shows that the veteran 
had a craniotomy scar with skull defect greater than 2 cm, 
spastic paralysis of the right arm, spastic paralysis of both 
legs and triplegia.  Chronic brain syndrome associated with 
trauma, manifested by spastic paralysis of both legs and 
right arm was diagnosed. It was reported that the veteran had 
a normal psychiatric examination.

A September 1966 physical evaluation board proceeding report 
noted that the veteran had chronic brain syndrome, associated 
with brain trauma, complete sciatic bilateral complete nerve 
paralysis, complete paralysis of the right radicular groups, 
and skull, loss of part of, both inner and outer tables, area 
smaller than 1 square inch.

VA treatment and examination reports dated from 1967 to May 
1971 show that the veteran was treated and examined for 
various neurological related impairment due to his service-
connected disabilities.  These records contain diagnoses 
including chronic brain syndrome associated with trauma, 
triplegia; gunshot wound of the head secondary to enemy 
action with triplegia and chronic brain syndrome associated 
with severe anxiety; encephalopathy due to gunshot wound left 
upper parietal region, manifested by spastic paraplegia right 
upper extremity and both lower extremities and laceration of 
the left index finger; and parietal dysfunction right arm and 
chronic prostatitis.

VA treatment records dated over several days in August 1975 
include a report of X-ray examination of the skull.  That 
report shows that multiple views demonstrated a defect over 
the mid saggital area with an old fracture site; and that 
post operative changes were suggested.  That report contains 
a provisional diagnosis of seizure disorder.   Another 
treatment record in August 1975 indicates that the disability 
being treated was seizure disorder, and shows that the 
veteran received two treatments in physical therapy 
consisting of passive and active assistive exercise to the 
right extremity.  

A May 1991 VA examination report shows that the veteran had a 
diagnosis of triplegia secondary to trauma, seizure disorder, 
hypertension, stress, and recurrent eczemotive skin disorder.  
The examiner stated that due to the veteran's lack of 
mobility he would be in extreme danger should a fire occur 
because he would not be able to get of bed by himself.  The 
examiner also stated that if the veteran was left unattended 
in the bathtub and a seizure occurred, he would surely drown.

In January 2002, the veteran testified at a RO hearing.  He 
testified that a higher rate of compensation was warranted 
from the time he was discharge from service.  He also stated 
arguments previously submitted in written correspondence.

The veteran testified before the undersigned member of the 
Board in August 2002 regarding whether the decision to deny 
entitlement to a higher rate of special monthly compensation 
from an earlier effective date was due to clear and 
unmistakable error.  The veteran's representative argued that 
effective from October 1, 1978, the veteran should have been 
rated at (p) + aid and attendance. The veteran testified that 
he did not start drawing aid and attendance until 1991 and 
that he should have been drawing it since 1966.  The veteran 
also testified that he had a 100 percent rating for a seizure 
disorder which the VA acknowledged in 1991.  He asserted that 
the grant of service connection and assignment of 100 percent 
rating for a seizure disorder should have been assigned 
effective from 1966; and that if that had been done, he would 
have been entitled to a higher rate of special monthly 
compensation.  He testified that the 10 percent rating for 
loss of skull was incorrect and that if he were assigned a 
rating of 80 percent, he would have been entitled to an 
increased level of special monthly compensation.

Analysis

The crux of the veteran's allegation is that there was clear 
and unmistakable error (CUE) in a March 30, 1992, regional 
office (RO) decision that assigned an effective date in May 
1991 for an increased award of special monthly compensation, 
based on his service-connected seizure disorder, which would 
have also entitled him to a separate allowance based on the 
need for regular aid and attendance.

The fundamental issue underlying the veteran's contention 
here-as directed by the Court in it's memorandum decision-
is whether the RO committed CUE in its March 30, 1992, 
decision by not granting an earlier effective date for the 
grant of service connection for a seizure disorder at a 100 
percent rating.  This action, in turn, is being alleged as 
the error that resulted in not assigning an earlier effective 
date for the award of a higher level of special monthly 
compensation to include a separate allowance based on the 
need for regular aid and attendance.

The Board notes that the veteran did not appeal the March 30, 
1992, RO decision.  Under 38 U.S.C.A. §§ 5108, 7105(c) (West 
2002) and 38 C.F.R. §§ 3.104, 20.302(a) (2005), a RO decision 
which is not appealed is final and may not be reopened unless 
new and material evidence is presented, and it may not be 
revised in the absence of CUE.

Previous determinations which are final and binding, 
including decisions of the degree of disability and other 
issues, will be accepted as correct in the absence of CUE.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended. 38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims (Court) held that in 
order for a claim of CUE to exist:

(1) '[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,' (2) the error must 
be 'undebatable' and the sort 'which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made,' and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "[CUE] 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this regard, the Board observes that the veteran's 
original claims file was lost.  The RO has taken all 
necessary steps to reconstruct the veteran's original claims 
file as complete as possible.  The veteran is aware that his 
original claims file was lost and has provided documents from 
his representative, which were used to reconstruct the file.  
There appears to be no other development which would serve 
useful as it pertains to reconstructing the veteran's file.

The Board will be required to make a decision based on the 
reconstructed claims file.  The Board is also aware that due 
to the fact that the file has been reconstructed it is 
difficult to ascertain what evidence was in the file when the 
RO made its decision in March 1992.  In light of the fact 
that the veteran's original claims file is lost, the Board 
finds that it is equitable to determine that the date of the 
medical reports will be used as the date the record was 
associated with the claims file.

A review of the claims file also reveals that actual rating 
decisions dated prior to 2000 are not on file.  However, the 
reconstructed claims file does contain the Claims Officer's 
Development and Work Sheets covering the period of 1967 to 
1978.  The Board observes that there is a presumption of 
regularity with respect to the data (i.e., the reasons for 
the ratings, the prior rating actions, and the remarks) 
recorded in the development and work sheets.  Thus, as the 
information of record indicates no clear evidence that the RO 
failed to properly discharge their official duties in 
preparing the development and work sheets of 1967 to 1978, 
the Board will presume for purposes of this decision that the 
RO accurately recorded the data that pertained to the prior 
rating actions as they then existed.  See Marciniak v. Brown, 
10 Vet. App. 198, 200 (1997) (citations omitted).  
Accordingly, these development and work sheets show that the 
RO made various grants of special monthly compensation under 
provisions of 38 U.S.C.A. § 314, which were renumbered 38 
U.S.C.A. § 1114 under Public Law 102-83 (August 6, 1991).

A June 1967 rating worksheet indicates that the RO assigned a 
combined 100 percent rating effective from October 27, 1966 
(the day following the veteran's discharge from service).  
The RO granted service connection for dementia due to head 
trauma, loss of use of both feet, and loss of use of a hand.  
The RO summarized the veteran's disability as chronic brain 
syndrome associated with trauma, with triplegia.  The RO 
granted special monthly compensation under 38 U.S.C. § 314(p) 
at the rate intermediate between subsection (l) & (m) on 
account of loss of use of the lower extremity, effective from 
October 27, 1966.  Based on a loss of use of one hand, the RO 
also granted special monthly compensation under 38 U.S.C.§ 
314 (k), effective from October 27, 1966.  A rating for loss 
of skull was deferred pending the receipt of service medical 
records.

In an October 1967 worksheet, the RO amended the June 1967 
worksheet by assigning a 10 percent rating for loss of skull 
greater than 2 cm, effective from October 27, 1966.  The RO 
continued special monthly compensation under 38 U.S.C. § 314 
(p) at a rate between subsection (l) & (m) based on loss of 
use of one lower extremity with loss of use of the other 
lower extremity, effective from October 27, 1966.  The RO 
continued the assignment of special monthly compensation 
under 38 U.S.C. § 314 (k) based on loss of use of one hand, 
effective from October 27, 1966.  The combined rating 
remained 100 percent. 

In June 1968, the RO continued the 100 percent rating for 
chronic brain syndrome associated with trauma, with 
triplegia, and also continued the 10 percent rating for 
skull, loss of part of both inner and outer tables.  The RO 
determined that the veteran was permanent and totally 
disabled due to the chronic brain syndrome associated with 
trauma with triplegia and skull loss, part of, greater than 2 
cm, which precluded locomotion without aid of a wheelchair.

In an April 1970 rating worksheet, the RO found that there 
was clear and unmistakable error in the prior ratings. The RO 
stated that effective from October 27, 1966, the veteran was 
entitled to special monthly compensation under 38 U.S.C. § 
314 (m), and that he was also entitled to special monthly 
compensation under 38 U.S.C.A. § 314 (k).  It appears that 
the veteran was assigned a 100 percent for the loss of use of 
the feet, a 10 percent rating for the skull disability, and a 
10 percent rating for dementia due to head trauma.  A 
specific rating for the right hand was not clearly reported.

In April 1977, the RO determined that there was clear and 
unmistakable error in prior rating decisions dated from April 
1968 to July 1971, based on the fact that the change in the 
law which was effective October 1, 1967 was not applied to 
the veteran.  In this regard, the RO noted that the veteran 
was entitled to the intermediate rate between subsection (m) 
and (n) due to additional disability ratable at 50 percent or 
more, effective from October 1, 1967 (date of the change in 
law, allowing the higher rate).  The RO listed his service 
connected disabilities as including Codes 8045-5110, brain 
disease due to trauma with loss of use of both feet, 
assigning a 100 percent rating effective from October 27, 
1966; Codes 8045-5125, brain disease due to trauma with loss 
of use of a hand, rated 70 percent, effective from October 
27, 1966; Codes 8045-9304, brain disease due to trauma with 
dementia due to head trauma rated 10 percent, effective from 
October 27, 1966; and Code 5296, skull, loss of part of, 
rated 10 percent, effective October 27, 1966.

In a December 1978 rating worksheet, the RO noted that the 
law involving special monthly compensation changed again on 
October 1, 1978 and that such change allowed for an increased 
rate of special monthly compensation for the veteran.  In 
this regard, the law provided that the anatomical loss or 
loss of use or a combination of anatomical loss and loss of 
use, of three extremities shall entitle the veteran to the 
next higher rate without regard to whether that rate is a 
statutory rate or an intermediate rate.  The veteran was 
already at an intermediate rate between subsection (m) and 
subsection (n).  The RO concluded, based on the change in 
law, that the evidence revealed basic entitlement for 
advancement to the next higher rate of subsection (n), plus 
continued entitlement to subsection (k) as met on account of 
loss of use of three extremities.  The higher rate of special 
monthly compensation was made effective from the date of the 
law, October 1, 1978.  The ratings for his individual 
service-connected disabilities remained the same.

In the March 30, 1992, decision, the RO granted service 
connection for a seizure disorder and awarded a 100 percent 
schedular rating, effective in May 1991.  Further, based on 
the severity of the service connected disabilities-as 
augmented by the grant of service connection for a seizure 
disorder at the assigned rating of 100 percent effective in 
May 1991-the RO awarded a higher level of special monthly 
compensation to include a separate allowance based on the 
need for aid and attendance.  The monthly payment rate was 
listed as payable effective June 1, 1991, thereby indicating 
an effective date of service connection at a 100 percent 
rating in May 1991.  See, e.g., 38 C.F.R. § 3.31 (1992 & 
2006).

In an October 2001 rating decision, the RO determined that 
there was no clear and unmistakable error in prior decisions 
that failed to assign higher rates of special monthly 
compensation (including an additional allowance based on the 
need for regular aid and attendance) from an earlier 
effective date.  In this regard, the RO observed that the 
veteran's entitlement to special monthly compensation under 
subsection (r)(1) was not established until the evidence 
showed that his seizure disorder warranted a 100 percent 
rating.

The RO explained that the veteran was rated under one or more 
of the many categories of subsection (p) since 1967; and that 
when the veteran was discharged from service, the law did not 
permit the assignment of an additional "half-step" rating 
for a disability which was also a basis for special monthly 
compensation under subsection (k).  Thus, the rating 
effective October 27, 1966, was under subsection (m) with 
additional entitlement under subsection (k) because of loss 
of use of one hand.  The RO noted that this prohibition was 
removed effective October 1, 1967, establishing entitlement 
to special monthly compensation at the rate between 
subsections (m) and (n) (called m 1/2) with additional 
entitlement under subsection (k).  The RO also related that 
the ratings in 1968, 1969 and 1970 failed to recognize the 
effects of the law change and were corrected by an April 28, 
1977, rating decision, retroactive to October 1, 1967, the 
date of the change of law.  The RO reported that since that 
time, entitlement to special monthly compensation under 
subsection (p) has been in effect.

The RO further observed that the law did not provide for any 
increase in special monthly compensation until Public Law 95-
479, which was effective October 1, 1978.  The RO explained 
that a rating decision dated December 15, 1978, authorized 
the increase, raising the rate of special monthly 
compensation to (n) + (k), retroactive to the date of the 
change of the law.  The RO stated that Public Law 96-128 
extended consideration for the (r) rate to veterans who were 
entitled under (n 1/2) +(k); and that when the total 
evaluation for a seizure disorder was assigned, entitlement 
to (n 1/2) + (k) was established.  Accordingly to the RO, the 
evidence showed that the veteran required aid and attendance, 
thereby establishing entitlement to special monthly 
compensation under subsection (r)(1).  The RO noted that the 
evidence did not establish entitlement to (r)(1) until the 
date the evaluation of the seizure disorder was determined to 
be total.

The Board will now address whether the RO committed clear and 
unmistakable error in not assigning a rate of special monthly 
compensation in excess of (n) + k effective prior to May 
1991.  The RO had increased the veteran's special monthly 
compensation from an intermediate rate between subsection (m) 
& (n) due to liberalizing law which became effective on 
October 1, 1978.  This law provided that anatomical loss or 
loss of use, or a combination of anatomical loss and loss of 
use, of three extremities shall entitle a veteran to the next 
higher rate without regard to whether that rate is a 
statutory rate or an intermediate rate.  In the veteran's 
case, that next higher rate was (n).  

Prior to May 1991, there is no evidence of record showing 
that the veteran's service-connected disabilities exceeded 
the requirements of subsection (n), thus an intermediate rate 
under subsection (p) was not warranted.  Likewise, there is 
no evidence that the higher rate of subsection (o) is for 
application.  Subsection (o) required that the veteran, as 
the result of service-connected disability, suffer from 
disability under conditions which would entitle him to two or 
more of the rates provided in one or more subsections (l) 
through (n) of this section, no condition being considered 
twice in the determination, or if the veteran has suffered 
bilateral deafness (and the hearing impairment in either one 
or both ears is service connected) rated at 60 per centum or 
more disabling and the veteran has also suffered service-
connected total blindness with 5/200 visual acuity or less.

Lastly, the evidence failed to show that the veteran had 
additional independent 100 percent ratings as outlined in 38 
C.F.R. § 3.350(f)(4).  The veteran was receiving the highest 
rating for loss of his major hand, 70 percent.  He was 
assigned separate 10 percent ratings for a skull defect and 
for dementia.  As previously stated, the evidence did not 
indicate that ratings in excess of 10 percent were warranted.

A notification letter dated March 1992 informed the veteran 
that service-connection was granted for a seizure disorder 
and that he was assigned a 100 percent rating for the 
disorder.  His combined rating thereby increased to 100 
percent.  He was also informed that his award included 
special monthly compensation because of the severity of his 
service-connected disabilities, including the need for aid 
and attendance. 

At that time, because of this award, the veteran became 
entitled to the next higher rating of subsection (o).  On 
becoming entitled to be rated under subsection (o), he met 
the criteria of subsection (r).  Subsection (r) provides that 
when the veteran is entitled to compensation under subsection 
(o) and at the rate of subsection (k) is in need of regular 
aid and attendance, then the veteran shall be paid a monthly 
aid and attendance allowance.  

The veteran did not meet the criteria of this section until 
he was granted service connection for a seizure disorder and 
assigned a 100 percent rating for that disorder.  The veteran 
argues that his seizure disorder should have been granted 
service connection and assigned a 100 percent rating, 
effective from October 1966.  

In this regard, the record evidence reflects that the veteran 
was diagnosed with a seizure disorder, at least as early as 
1975.  However, there is no evidence that the veteran filed a 
claim for a seizure disorder in October 1966.  Moreover, even 
if such a claim was filed and granted, the existing record 
does not reflect that the veteran's service connected seizure 
disorder manifested the requisite degree, frequency and 
duration of seizures to warrant a 100 percent rating in 1966, 
or even in 1975 when the record first shows a diagnosis of a 
seizure disorder.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911 (1967, 1975).

The service medical records and records shortly after service 
are all negative for a finding of a seizure disorder.  The 
first evidence of record of a seizure disorder is dated in 
August 1975.  The medical evidence of record in August 1975 
only shows a diagnosis of seizure disorder, without any 
findings of episodes of seizure.  Thus, at that time, there 
was no evidence that the veteran's seizure disorder was 
severe enough to warrant a 100 percent disability rating.  
There is no medical evidence before May 1991 showing 
manifestations severe enough to warrant a 100 percent rating.  
For these reasons, a higher rate of special monthly 
compensation based on the 100 percent rating (i.e., the 
additional independent 100 percent rating) for a seizure 
disorder, is not assignable prior to the date reported in the 
March 1992 notice letter.

In sum, the Board determines that the RO correctly applied 
the pertinent law and regulations in considering the evidence 
of record.  Prior to May 1991, the evidence did not establish 
that the veteran was entitled to a 100 percent rating for a 
seizure disorder, or to a higher level of special monthly 
compensation to include a separate allowance based on the 
need for regular aid and attendance.  

The evidence of record is sufficient to make the decision of 
the RO tenable.  A review of the record reveals that the RO 
committed no undebatable error which would have provided a 
manifestly different result.  While the veteran may not agree 
with how the RO weighed the facts, such can never amount to 
CUE.  In light of the foregoing, the Board must conclude that 
there is no CUE in the prior RO decision of  March 30, 1992, 
which awarded an effective date of May 1991 for a higher 
level of special monthly compensation to include a separate 
allowance based on the need for regular aid and attendance.


ORDER

The March 30, 1992, regional office decision that assigned an 
effective date in May 1991 for special monthly compensation 
to include a separate allowance based on the need for regular 
aid and attendance, did not involve clear and unmistakable 
error.  The appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


